Citation Nr: 9912368	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-01 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1947 to 
November 1967.  

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs Regional Office in Los 
Angeles, California.  The RO denied entitlement to service 
connection for hearing loss.


FINDINGS OF FACT

1.  The veteran was exposed to 20 years of significant 
acoustic trauma in service as an aircraft repairman.

2.  The veteran currently exhibits bilateral defective 
hearing which on the basis of evidence of record and 
competent medical opinion has been specifically said to be 
more likely than not associated with his inservice acoustic 
exposure.


CONCLUSION OF LAW

Bilateral defective hearing was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. 
§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service records show that his primary military 
occupational specialty in the Air Force was as an airframe 
repair technician/aircraft mechanic.  On April 1962, January 
1964 and April 1965, because it was noted that the veteran 
was exposed to significant acoustic trauma, he was evaluated 
for hearing conservation purposes.  On the first occasion, it 
was noted that he had not been wearing ear protection; 
however, he had been wearing such gear on the second and 
third exams.  On each occasion decibels at all levels ranged 
from -5 to 15 at all levels except for 20 and 25 at 3,000 and 
3,000 Hertz in one ear on the latter occasion.

Several routine physical examinations showed hearing acuity 
of 15/15, bilaterally, without audiometric findings.  On 
several other examinations, testing by audiometry showed 
hearing acuity at all levels to be at or below 15 decibels.

On an audiometric evaluation done at the time of a periodic 
examination for Loadmaster Training in April 1964, the 
veteran had pure tone thresholds ranging from 0 to 15 
decibels at all levels except for 20 decibels at 4,000 and 
6,000 Hertz in the left ear.  

On an examination for isolated duty in September 1965, the 
veteran's pure tone thresholds in decibels at all frequencies 
ranged from -5 to 15 except for 20 and 35 decibels at 4,000 
and 6,000 Hertz in the left ear.  The veteran was 
specifically described on that examination as having "high 
frequency hearing loss, AS, 4000 and 6000 CPS".  

On a periodic examination in March 1968, it was noted that 
the veteran had been evaluated for inactive tuberculosis in 
July 1967 while at the Air Force Base at Travis and had been 
treated.  It was not stated whether he had been given 
ototoxic medication at that time, and the records from Travis 
are not in the file [and apparently are unavailable].

On VA examination in 1968, no reference is made to the 
veteran's having any ear complaints or evidence of hearing 
loss.

On VA hospitalization in January 1969 for evaluation of 
possible tuberculosis of the bladder, it was noted that the 
veteran had been treated on an ongoing basis with antibiotics 
although his symptoms continued with regard the urinary 
tract.  It is unclear whether or the extent to which ototoxic 
medications had been given.

On VA examination in 1983, no reference was made to hearing 
loss.





On VA examination in December 1996, the veteran was noted to 
have a history of high frequency hearing loss in both ears.  
The veteran reported that he had been exposed to aircraft 
engine noise while in the military.  He was diagnosed as 
having mild bilateral high frequency sensorineural hearing 
loss, more severe on the left.  Audiometric findings showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
25
35
LEFT
5
20
35
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
At the 6,000 and 8,000 Hertz levels, pure tone thresholds 
ranging from 60-75 decibels were shown in both ears.

In a VA Form 9, a Substantive Appeal signed in February 1998, 
the veteran reported that he had never been issued ear plugs 
for his ears when he first worked on the flight line or until 
the mid-1960's in Vietnam.  During that time, the veteran 
reported that he had been working on C-46's, F-86's, F-4C's, 
B-52's and RS-71's, all of which were extremely noisy.

On VA examination in July 1998, the veteran complained of 
hearing loss.  He said he had to have the television much 
louder than anyone else in the family and that he was having 
problems hearing and understanding people's voices. He stated 
that he had worked for 20 years in the Air Force as an 
aircraft mechanic and in sheet metal, during which time he 
was exposed to jet engine noise on a regular basis.  After he 
left the military, he had continued to work in the same 
profession during which time ear protection was provided and 
had been worn during part of the time.



On the authorized audiological evaluation in July 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
70
LEFT
35
40
50
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Mild to moderately severe hearing loss was diagnosed.

The examination was specifically returned to the certifying 
audiologist for an opinion as to the relationship of the 
veteran's hearing loss to service exposure to noise.  In a 
statement in July 1998, the audiologist opined that "the 
pattern of hearing loss in both ears is consistent with noise 
exposure.  It is likely as not that his current hearing loss 
has its origins with his service in the military". 

The examination findings were again sent back for a medical 
expert opinion.  The certifying audiologist, in a written 
statement dated in September 1998, stated that

(The veteran) has a bilateral, high-
frequency, sensorineural hearing loss 
consistent with the type of hearing loss 
caused by noise exposure.  Without 
previous audiometric test results it is 
impossible to state whether or not this 
hearing was caused by his military 
experience because the date of onset is 
unknown.  It is as likely as not that 
some of his loss was caused by 20 years 
of exposure to jet engine noise while in 
the service.  



Criteria

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

If not shown during service, service connection may be 
granted for organic disease of the nervous system if shown to 
a compensable degree within a year of service separation.  
38 U.S.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).

The United States Court of Appeals for Veterans Clams (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clearly indicated 
that this is not intended to limit a grant of service 
connection to those disabilities which were present in 
service or within a year thereafter, but also contemplates a 
chronic disability for which there is a credible medical 
opinion that there is a link between current disability and 
the in-service injury or disease.  See, i.e., Caluza v. 
Brown, 4 Vet. App. 498 (1995).  The Court further concluded 
that "satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  If a veteran currently meets the criteria of 
38 C.F.R. § 3.385, he has a hearing loss disability.  The 
veteran does not have to have a hearing loss disability 
during service in order to warrant a grant of service 
connection.  Rather, the issue is whether, pursuant to 38 
C.F.R. § 3.303(d), any current hearing loss disability is a 
chronic disorder attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

From the outset, the Board would note that the veteran's 
claim is well-grounded within the parameters of regulations 
and judicial guidelines.  In reaching this determination, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In that and other regards 
the Board would note that the veteran is found to be entirely 
credible.  

There is ample basis for finding that in his 20 years in 
service, the veteran was certainly exposed to significant 
acoustic trauma.  During much of that time, he was not 
benefited with ear protection.

It is noted that the veteran continued to work in the 
commercial airline industry after service.  However, he has 
indicated that he had ear protection during that time, and 
there is no basis for questioning the credibility of that 
statement. 

Most importantly, a VA audiologist who actually tested the 
veteran has twice reviewed all of the evidence of record, and 
as quoted above, specifically opined that the veteran's 
hearing loss is entirely consistent with the acoustic trauma 
in service, and is more likely than not a result of such 
exposure.  

When VA asks a medical expert for an opinion, which it did 
repeatedly in this case, it is not at liberty to discard the 
opinion(s) received merely because it disagrees with it/them 
or might prefer something else.  See Colvin, op. cit.  There 
is no evidence or medical opinion to the contrary, and the 
Board is precluded from issuing an opinion to the contrary.  

The evidence of record and medical opinion provides an ample 
basis for concluding that current chronic bilateral defective 
hearing is due to inservice acoustic trauma, thereby 
warranting a grant of entitlement to service connection.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.385.


ORDER

Service connection for bilateral defective hearing is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

